The ■judgment of the court was pronounced by
Rost, J.
The defendant employed the plaintiff as broker to sell a house and lot, and promised him a commission of two per cent on the price, if he obtained for the property sixteen thousand dollars: ten thousand cash, and the balance at one year, without interest.
The plaintiff introduced to him Vanzini, who was willing to give the price asked; but the defendant refused to sell, giving as the only reason, that he had changed his mind. The negotiation was apparently broken off; but two or three days after, the parties met, without the intervention of a broker, and the defendant sold Vanzini the property for §16,000 cash. The plaintiff claims, and the district court has allowed, the stipulated commission.
As the district judge gave faith to the testimony of the plaintiff’s witnesses, we are unable to perceive the grounds upon which the appellant relies for a reversal of the judgment. He was put into communication with Vanzini by the plaintiff, and finally obtained from him terms more advantageous than those at which he had offered to sell. He could not deprive the plaintiff of his just dues by closing the contract which the latter had enabled him to make, without his intervention. Levistone v. Landreaux, and cases there cited, ante, p. 26.
The judgment is affirmed, with costs.